DETAILED ACTION
This correspondence is in response to the communications received January 13, 2021.  Claims 1-19 are pending.  Claim 20 has been withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant has made claim to the benefit of an earlier filing date of a Korean Patent Office application dated February 22, 2019.  

Election/Restrictions
Claim 20 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 13, 2021.  Applicant has elected Species I, Sub-Species iv, where claims 1-19 read on the noted embodiment.  Therefore, as a result, Applicant has chosen to withdraw claim 20 from examination.



Applicant’s Claim to Figure Comparison
	It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.


    PNG
    media_image1.png
    571
    905
    media_image1.png
    Greyscale

Regarding claim 1, the Applicant discloses in Fig. 21-28C (Fig. 22 annotated by Examiner above), an integrated circuit device comprising:

a plurality of word line structures (WS) extending on a substrate (shown in Fig. 21, as 102) in a horizontal direction (oriented flat and stacked vertically) that is parallel to a main 

a plurality of insulating films (110) stacked alternately with the plurality of word line structures in the vertical direction and extending in the horizontal direction (shown), wherein sides of the plurality of word line structures and sides of the plurality of insulating films define a side of a channel hole (CHH, Fig. 21) that extends through the plurality of word line structures and the plurality of insulating films (discontinuity that passes through, vertically, through WS and 110, again Fig. 21 shows a “zoomed out” view of this);

a blocking dielectric film (125) extending on the side of the channel hole (125 extends along the side of the discontinuity in WS and 110); and

a plurality of charge storage films (230) spaced apart from each other on the blocking dielectric film (225) in the channel hole (as identified above), and on the sides of the plurality of word line structures (230 are on inner vertical sides of WS), respectively, each of the plurality of charge storage films comprising a first charge storage film and a second charge storage film sequentially stacked on a respective one of the sides of the plurality of word line structures (¶ 0041 discusses wherein 230: 232 and 234),

wherein the second charge storage film (234 being the second charge storage film, and 232 is the first charge storage film, Fig. 22) comprises a first surface facing the blocking 

wherein the second surface of the second charge storage film comprises a recess in a middle portion thereof in the vertical direction (divot in 234 in right facing vertical surface of Fig. 22).

Regarding claim 7, the Applicant discloses in Fig. 21-28C (Fig. 22 annotated by Examiner above), an integrated circuit device comprising:

a plurality of word line structures (WS) extending on a substrate (102, Fig. 21) in a horizontal direction that is parallel to a main surface of the substrate and overlapping with each other in a vertical direction that is perpendicular to the main surface (plural WS stacked over substrate 102);

a plurality of insulating films (110) stacked alternately with the plurality of word line structures in the vertical direction and extending in the horizontal direction (stacks of WS and 110), wherein sides of the plurality of word line structures and sides of the plurality of insulating films define a side of a channel hole that extends through the plurality of word line structures and the plurality of insulating films (CHH formed as discontinuity in WS and 110);

a channel film (150) extending in the vertical direction in the channel hole (150 in CHH);



a plurality of charge storage films (230), wherein at least a portion of each of the plurality of charge storage films is in a respective one of the plurality of grooves of the blocking dielectric film (plural 230: 232 and 234 in groove of 225).

Regarding claim 14, the Applicant discloses in Fig. 21-28C (Fig. 22 annotated by Examiner above), an integrated circuit device comprising:

a plurality of word line structures (WS) extending on a substrate (102, Fig. 21) in a horizontal direction that is parallel to a main surface of the substrate and overlapping with each other in a vertical direction that is perpendicular to the main surface (plural WS stacked vertically over 102);

a plurality of insulating films (110) stacked alternately with the plurality of word line structures in the vertical direction and extending in the horizontal direction (plural WS and 110 stacked upon each other), wherein sides of the plurality of word line structures and sides of the plurality of insulating films define a side of a channel hole that extends through the plurality of 

a channel film (150) extending in the vertical direction in the channel hole (150 shown in noted discontinuity); 

a blocking dielectric film (225) extending on the sides of the plurality of word line structures and the sides of the plurality of insulating films in the channel hole (225 along inner vertical surfaces of WS and 110 in CHH);

at least one charge storage film (either of 232 or 234 of 230) on the blocking dielectric film (235) in the channel hole (CHH); and 

a tunneling dielectric film (140) extending on the blocking dielectric film (225) and the at least one charge storage film in the channel hole (shown), and a channel film extending on the tunneling dielectric film (150 along 140),

wherein the side of each of the plurality of insulating films facing the channel film protrudes toward the channel film beyond the side of each of the plurality of word line structures (bulge at channel film along with all the film layers at the WS over the 230), a surface of the blocking dielectric film facing the channel film comprises a plurality of grooves on the sides of the plurality of word line structures (225 has inward groove at WS), respectively, and at least a .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 10,700,090) in view of Kanazawa (US 10,256,252) in view of Polishchuk et al. (US 2013/0307053).

    PNG
    media_image2.png
    572
    750
    media_image2.png
    Greyscale

Regarding claim 1, the prior art of Cai discloses in Fig. 22A (annotated by the Examiner above) through 24C, an integrated circuit device comprising:

a plurality of word line structures (146) extending on a substrate in a horizontal direction that is parallel to a main surface of the substrate (plural 146 extend horizontally along upper surface of “substrate semiconductor layer 9”) and overlapping with each other in a vertical direction that is perpendicular to the main surface of the substrate (noted word lines are stacked over substrate and overlap in a vertical direction);

a plurality of insulating films (sacrificial layers 132, which ultimately are removed to be vacant cavities which provide insulation based upon air gaps) stacked alternately with the plurality of word line structures in the vertical direction and extending in the horizontal direction (132 and 146 are stacked alternatingly in vertical direction), wherein sides of the plurality of word line structures and sides of the plurality of insulating films define a side of a channel hole that extends through the plurality of word line structures and the plurality of insulating films (discontinuities in 146 and 132 expose inner vertical side surfaces of 146 and 132, which is the channel hole, where channel 60 resides);

a blocking dielectric film (52) extending on the side of the channel hole (in previously noted channel hole); and


wherein the charge storage film (54) comprises a first surface facing the blocking dielectric film (left side surface faces 52) and a second surface opposite the first surface (right most surface of 54 facing channel 60), and

wherein the second surface of the second charge storage film comprises a recess in a middle portion thereof in the vertical direction (recess formed in 54, along a vertical dimension).

First, Cai’s finished product uses air gaps in place of the traditionally used dielectric material placed between the stack of metal electrodes, and therefore does not explicitly disclose,
“a plurality of insulating films”.

The prior art of Kanazawa discloses in Fig. 7, 
a plurality of insulating films (32 between plural 42, where 32 comprises “inter-word-line insulating layer 32”, column 6, line 33).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

a plurality of insulating films,

in the invention or system of Cai as taught by Kanazawa, for the purpose of utilizing an insulating material to provide structural support and electrical signal isolation for the three dimensional memory array for building electrodes, functional memory layers and active region.

Secondly, Cai does not disclose wherein,
each of the plurality of charge storage films comprising a first charge storage film and a second charge storage film sequentially stacked on a respective one of the sides of the plurality of word line structures.

Polishchuk discloses in Fig. 4A,
each of the plurality of charge storage films (422: 422a, 422b) comprising a first charge storage film (422a) and a second charge storage film (422b) sequentially stacked on a respective one of the sides of the plurality of word line structures (gate 414 is equivalent to the word line, channel film is equivalent to the channel of the bulk transistor).  The dual layered storage film being utilized for the reasons of improving performance and in particular data retention, as discussed In ¶ 0029.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,



in the invention or system of Cai et al. as taught by Polishchuk, for the purpose of improving performance and in particular data retention.

Regarding claim 2, Cai et al. disclose the integrated circuit device of claim 1, and Cai discloses,
wherein the side of each of the plurality of insulating films (region 132) protrudes toward the blocking dielectric film (52) beyond the side of each of the plurality of word line structures (132 protrudes towards inner area beyond 146 vertical sidewall, which creates a groove at the vertical sidewall of inner side of 146, Fig. 22A).


Regarding claim 3, Cai et al. disclose the integrated circuit device of claim 2, further comprising:
Cai discloses in Fig. 22A,
a tunneling dielectric film (56) on the blocking dielectric film (56 is directly on 52 in some locations) and the plurality of charge storage films in the channel hole (56 on 54 in previously stated discontinuity in 146 and 132); and
a channel film (60) on the tunneling dielectric film (60 on 56),


Regarding claim 6, Cai et al. disclose the integrated circuit device of claim 1, wherein a height of each of the plurality of charge storage films in the vertical direction is greater than a height of each of the plurality of word line structures in the vertical direction (height of 54 is greater than portion 146B, vertically, Fig. 22A of Cai).


Claims 7, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 10,700,090) in view of Kanazawa (US 10,256,252).

Regarding claim 7, the prior art of Cai discloses in Fig. 22A (annotated by the Examiner above) through 24C, an integrated circuit device comprising:

a plurality of word line structures (146) extending on a substrate (9 in Fig. 23) in a horizontal direction that is parallel to a main surface of the substrate (plural 146 extend horizontally along upper surface of “substrate semiconductor layer 9”) and overlapping with each other in a vertical direction that is perpendicular to the main surface (plural 146 are stacked vertically in a perpendicular fashion to the noted main surface of horizontal surface of 9);

a plurality of insulating films (sacrificial layers 132, which ultimately are removed to be vacant cavities which provide insulation based upon air gaps) stacked alternately with the plurality of word line structures in the vertical direction (146 and 132 ) and extending in the horizontal direction (shown), wherein sides of the plurality of word line structures and sides of the plurality of insulating films define a side of a channel hole that extends through the plurality of word line structures and the plurality of insulating films (discontinuities in 146 and 132 expose inner vertical side surfaces of 146 and 132, which is the channel hole, where channel 60 resides);

a channel film (60) extending in the vertical direction in the channel hole (60 resides within the discontinuity in 146 and 132);

a blocking dielectric film (52) in the channel hole (in said discontinuity) and extending on the sides of the plurality of word line structures and the sides of the plurality of insulating films in the channel hole (52 extends to cover inner surfaces of both 146 and 132), the blocking dielectric film comprising a surface facing the channel film (vertical inner facing sidewall of 52, faces 60), and the surface comprising a plurality of grooves on the sides of the plurality of word line structures, respectively (plural grooves shown in 52); and

a plurality of charge storage films (54), wherein at least a portion of each of the plurality of charge storage films is in a respective one of the plurality of grooves of the blocking dielectric film (54 in groove of 52).  

Cai’s finished product uses air gaps in place of the traditionally used dielectric material placed between the stack of metal electrodes, and therefore does not explicitly disclose,
“a plurality of insulating films”.

The prior art of Kanazawa discloses in Fig. 7, 
a plurality of insulating films (32 between plural 42, where 32 comprises “inter-word-line insulating layer 32”, column 6, line 33).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

a plurality of insulating films,

in the invention or system of Cai as taught by Kanazawa, for the purpose of utilizing an insulating material to provide structural support and electrical signal isolation for the three dimensional memory array for building electrodes, functional memory layers and active region.

Regarding claim 8, Cai et al. disclose the integrated circuit device of claim 7, and Cai discloses wherein a surface of each of the plurality of charge storage films facing the channel film has a concave shape in a middle portion thereof (54 is concave towards 60 in Fig. 22A).

Regarding claim 14, the prior art of Cai discloses in Fig. 22A (annotated by the Examiner above) through 24C, an integrated circuit device comprising:

a plurality of word line structures (146) extending on a substrate (9 in Fig. 23) in a horizontal direction that is parallel to a main surface of the substrate (146 extend parallel along upper surface of 9 in horizontal direction) and overlapping with each other in a vertical direction that is perpendicular to the main surface (stacked 146 overlap with upper surface of 9);

a plurality of insulating films (sacrificial layers 132, which ultimately are removed to be vacant cavities which provide insulation based upon air gaps) stacked alternately with the plurality of word line structures in the vertical direction (132 and 146 are stacked alternately vertically) and extending in the horizontal direction (both 132 and 146 extend horizontally), wherein sides of the plurality of word line structures and sides of the plurality of insulating films define a side of a channel hole that extends through the plurality of word line structures and the plurality of insulating films (discontinuities in 146 and 132 expose inner vertical side surfaces of 146 and 132, which is the channel hole, where channel 60 resides);

a channel film (60) extending in the vertical direction in the channel hole (60 extends vertically in the noted discontinuity in 146 and 132); 

a blocking dielectric film (52) extending on the sides of the plurality of word line structures and the sides of the plurality of insulating films in the channel hole (52 extends vertically within the noted discontinuity in 132 and 146 inner sidewalls);

at least one charge storage film (54) on the blocking dielectric film in the channel hole (54 on 52 in the noted discontinuity); and 

a tunneling dielectric film (56) extending on the blocking dielectric film (56 on 52) and the at least one charge storage film in the channel hole (56 on 54 in the discontinuity), and a channel film (60) extending on the tunneling dielectric film (60 on 56),

wherein the side of each of the plurality of insulating films facing the channel film protrudes toward the channel film beyond the side of each of the plurality of word line structures (132 protrudes towards the discontinuity beyond a vertical surface inner sidewall of 146), a surface of the blocking dielectric film facing the channel film comprises a plurality of grooves on the sides of the plurality of word line structures (52 dips into the groove created by 132 extending beyond the vertical inner sidewall surface of 146), respectively, and at least a portion of the at least one charge storage film is in one of the plurality of grooves of the blocking dielectric film (54 resides within the groove on 52 at the level of 146).

Cai’s finished product uses air gaps in place of the traditionally used dielectric material placed between the stack of metal electrodes, and therefore does not explicitly disclose,
“a plurality of insulating films”.

The prior art of Kanazawa discloses in Fig. 7, 


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

a plurality of insulating films,

in the invention or system of Cai as taught by Kanazawa, for the purpose of utilizing an insulating material to provide structural support and electrical signal isolation for the three dimensional memory array for building electrodes, functional memory layers and active region.


Claims 9-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (US 10,700,090) in view of Kanazawa (US 10,256,252) in view of Polishchuk et al. (US 2013/0307053).

Regarding claim 9, Cai et al. disclose the integrated circuit device of claim 8, however Cai does not disclose,
wherein each of the plurality of charge storage films comprises:
a first charge storage film in the respective one of the plurality of grooves; and
a second charge storage film on the first charge storage film.

Polishchuk discloses in Fig. 4A,
each of the plurality of charge storage films (422: 422a, 422b) comprising a first charge storage film (422a) and a second charge storage film (422b) sequentially stacked on a respective one of the sides of the plurality of word line structures (gate 414 is equivalent to the word line, channel film is equivalent to the channel of the bulk transistor).  The dual layered storage film being utilized for the reasons of improving performance and in particular data retention, as discussed In ¶ 0029.  Further, by replacing the charge storage film that is within a groove of the blocking film overlapping the word line electrode, the combination of Cai in view of Polishchuk, which discloses the two layered charge storage layer, the claim limitation of, 
wherein each of the plurality of charge storage films comprises:
a first charge storage film in the respective one of the plurality of grooves; and
a second charge storage film on the first charge storage film, 
would be obvious by using the teaching of a charge storage layer that has two layers, in the charge storage layer of Cai, which disposes the charge storage layer in said groove, and plural charge storage layers in plural grooves, Fig. 22A.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein each of the plurality of charge storage films comprises:
a first charge storage film in the respective one of the plurality of grooves; and


in the invention or system of Cai et al. as taught by Polishchuk, for the purpose of improving performance and in particular data retention.

Regarding claim 10, Cai et al. disclose the integrated circuit device of claim 9, and the combination of Cai in view of Polishchuk disclose, 
wherein a surface of the first charge storage film facing the channel film has a concave shape in a middle portion thereof.
Looking to Fig. 10A of Cai, the charge storage film (54L) is deposited conformally upon the exposed inner surface of the discontinuity (discontinuity in 132/142), in the plural grooves that are present.  Further when combining the two layered charge storage films of Polishchuk into the device of Cai, the two layers would be deposited over said grooves and then patterned as Cai demonstrates in Fig. 11A, thus yielding the two charge storage layers patterned within the presented groove locations.
This combination of teachings would then satisfy,
wherein a surface of the first charge storage film facing the channel film has a concave shape in a middle portion thereof.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,



in the invention or system of Cai as taught by Polishchuk, for the purpose of improving performance and in particular data retention.

Regarding claim 11, Cai et al. disclose the integrated circuit device of claim 9, and the combination of Cai in view of Polishchuk disclose, 
wherein a surface of the first charge storage film facing the channel film has a flat shape.
Looking to Fig. 10A of Cai, the charge storage film (54L) is deposited conformally upon the exposed inner surface of the discontinuity (discontinuity in 132/142), in the plural grooves that are present.  Further when combining the two layered charge storage films of Polishchuk into the device of Cai, the two layers would be deposited over said grooves and then patterned as Cai demonstrates in Fig. 11A, thus yielding the two charge storage layers patterned within the presented groove locations, wherein within the groove there is a portion of the charge storage film of Cai and the dual layered charge storage films of Polishchuk which is a portion which is flat within the groove.
This combination of teachings would then satisfy,
wherein a surface of the first charge storage film facing the channel film has a flat shape.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein a surface of the first charge storage film facing the channel film has a flat shape,

in the invention or system of Cai as taught by Polishchuk, for the purpose of improving performance and in particular data retention.

Regarding claim 12, Cai et al. disclose the integrated circuit device of claim 9, and the combination of Cai in view of Polishchuk disclose, 
wherein a surface of the second charge storage film facing the channel film has a concave shape in a middle portion thereof.

Looking to Fig. 10A of Cai, the charge storage film (54L) is deposited conformally upon the exposed inner surface of the discontinuity (discontinuity in 132/142), in the plural grooves that are present.  Further when combining the two layered charge storage films of Polishchuk into the device of Cai, the two layers would be deposited over said grooves and then patterned as Cai demonstrates in Fig. 11A.
This combination of teachings would then satisfy,
wherein a surface of the second charge storage film facing the channel film has a concave shape in a middle portion thereof.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein a surface of the second charge storage film facing the channel film has a concave shape in a middle portion thereof,

in the invention or system of Cai as taught by Polishchuk, for the purpose of improving performance and in particular data retention.

Regarding claim 15, Cai et al. disclose the integrated circuit device of claim 14, however Cai does not disclose,
wherein the at least one charge storage film comprises:
a first charge storage film in the one of the plurality of grooves; and 
a second charge storage film on the first charge storage film.

Polishchuk discloses in Fig. 4A,
each of the plurality of charge storage films (422: 422a, 422b) comprising a first charge storage film (422a) and a second charge storage film (422b) sequentially stacked on a respective one of the sides of the plurality of word line structures (gate 414 is equivalent to the word line, channel film is equivalent to the channel of the bulk transistor).  The dual layered storage film being utilized for the reasons of improving performance and in particular data retention, as discussed In ¶ 0029.  Further, by replacing the charge storage film that is within a groove of the blocking film overlapping the word line electrode, the combination of Cai in view of Polishchuk, which discloses the two layered charge storage layer, the claim limitation of, 
wherein the at least one charge storage film comprises:

a second charge storage film on the first charge storage film, 
would be obvious by using the teaching of a charge storage layer that has two layers, in the charge storage layer of Cai, which disposes the charge storage layer in said groove, and plural charge storage layers in plural grooves, Fig. 22A.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the at least one charge storage film comprises:
a first charge storage film in the one of the plurality of grooves; and 
a second charge storage film on the first charge storage film,

in the invention or system of Cai et al. as taught by Polishchuk, for the purpose of improving performance and in particular data retention.

Regarding claim 16, Cai et al. disclose the integrated circuit device of claim 15, however Cai does not disclose,
wherein the first charge storage film comprises a recess in a middle portion thereof recessed relative to an upper portion and a lower portion of the first charge storage film.

Polishchuk discloses in Fig. 4A,

wherein the first charge storage film comprises a recess in a middle portion thereof recessed relative to an upper portion and a lower portion of the first charge storage film, 
would be obvious by using the teaching of a charge storage layer that has two layers, in the charge storage layer of Cai, which disposes the charge storage layer in said groove, and plural charge storage layers in plural grooves, Fig. 22A.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein the first charge storage film comprises a recess in a middle portion thereof recessed relative to an upper portion and a lower portion of the first charge storage film,

in the invention or system of Cai et al. as taught by Polishchuk, for the purpose of improving performance and in particular data retention.

Regarding claim 17, Cai et al. disclose the integrated circuit device of claim 15, and the combination of Cai in view of Polishchuk disclose, 
wherein a side of the first charge storage film facing the channel film has a flat surface.
Looking to Fig. 10A of Cai, the charge storage film (54L) is deposited conformally upon the exposed inner surface of the discontinuity (discontinuity in 132/142), in the plural grooves that are present.  Further when combining the two layered charge storage films of Polishchuk into the device of Cai, the two layers would be deposited over said grooves and then patterned as Cai demonstrates in Fig. 11A, thus yielding the two charge storage layers patterned within the presented groove locations, wherein within the groove there is a portion of the charge storage film of Cai and the dual layered charge storage films of Polishchuk which is a portion which is flat within the groove.
This combination of teachings would then satisfy,
wherein a side of the first charge storage film facing the channel film has a flat surface.

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

wherein a side of the first charge storage film facing the channel film has a flat surface,

in the invention or system of Cai as taught by Polishchuk, for the purpose of improving performance and in particular data retention.

Regarding claim 18, Cai et al. disclose the integrated circuit device of claim 15, however Cai does not disclose,
wherein the second charge storage film comprises a recess in a middle portion thereof recessed relative to an upper portion and a lower portion of the second charge storage film.

Polishchuk discloses in Fig. 4A,
each of the plurality of charge storage films (422: 422a, 422b) comprising a first charge storage film (422a) and a second charge storage film (422b) sequentially stacked on a respective one of the sides of the plurality of word line structures (gate 414 is equivalent to the word line, channel film is equivalent to the channel of the bulk transistor).  The dual layered storage film being utilized for the reasons of improving performance and in particular data retention, as discussed In ¶ 0029.  Further, by replacing the charge storage film that is within a groove of the blocking film overlapping the word line electrode, the combination of Cai in view of Polishchuk, which discloses the two layered charge storage layer, the claim limitation of, 
wherein the second charge storage film comprises a recess in a middle portion thereof recessed relative to an upper portion and a lower portion of the second charge storage film, 
would be obvious by using the teaching of a charge storage layer that has two layers, in the charge storage layer of Cai, which disposes the charge storage layer in said groove, and plural charge storage layers in plural grooves, Fig. 22A.



wherein the second charge storage film comprises a recess in a middle portion thereof recessed relative to an upper portion and a lower portion of the second charge storage film,

in the invention or system of Cai et al. as taught by Polishchuk, for the purpose of improving performance and in particular data retention.


Allowable Subject Matter
Claim 4, 5, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797.  The examiner can normally be reached on M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893